Citation Nr: 0928100	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for status post radical prostatectomy residuals from 
January 11, 2005, and in excess of 60 percent for status post 
radical prostatectomy residuals from May 13, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post radical prostatectomy residuals, evaluated as 20 
percent disability, effective January 11, 2005.  In a March 
2009 rating decision, the Remand and Rating Development Team 
issued another rating decision, which increased the initial 
disability rating to 40 percent, effective January 11, 2005, 
and increased the evaluation to 60 percent, effective May 13, 
2008.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2008.  A transcript 
of that hearing is associated with the claims file.

In June 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	From January 11, 2005, the evidence of record showed the 
Veteran's service connected status post radical 
prostatectomy residuals was characterized by urine leakage 
requiring the wearing of absorbent materials which must be 
changed 3 to 6 times per day, four to seven nightly voids, 
urgency with voiding, some fatigue, and hypertension.

2.	At no time does the evidence of record show persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 
4 to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation 
of exertion.


CONCLUSION OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 60 percent rating, but no more for 
status post radical prostatectomy residuals, from January 
11, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.115a, 4.115b Diagnostic Code (DC) 7528 (2008).

2.	The criteria for an increased rating in excess of 60 
percent for status post radical prostatectomy residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.115a, 4.115b 
Diagnostic Code (DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied the notice requirements of the VCAA by means of 
March 2005 and January 2006 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran received 
notice consistent with Dingess in a March 2006 letter.

The VCAA specifically provides that VA must make reasonable 
efforts to assist the veteran to obtain relevant records not 
in the custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(1).  At his May 13, 2008, video conference 
hearing, the Veteran testified that a biopsy in February 2008 
has shown some malignant neoplasms located in his bladder.  
In September 2008, VA sent the Veteran a letter requesting 
that he provide the name and address of the health care 
provider who performed the February 2008 biopsy so that those 
records could be obtained.  The Veteran did not respond and 
those records are not part of the claims folder.  There are, 
however, laboratory results from February 2008 which were 
available to and considered by the December 2008 VA medical 
examiner.  The Veteran was informed that VA had received no 
response to its request for additional information regarding 
the February 2008 biopsy by the March 2009 Supplemental 
Statement of the Case (SSOC).  The Board notes that in his 
March 2009 letter, dated six days after the issuance of the 
SSOC, the Veteran claims to have submitted prostate biopsy 
results from his urologist in Oneida, but again that evidence 
has not been received by the RO or attached to the claims 
folder.  The Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the 
part of the Veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  According to the record, the Veteran has yet to 
provide VA with this biopsy report or with sufficient 
information, to wit the name and address of the health care 
provider who performed this biopsy and a signed authorization 
letter, to enable VA to obtain these records.  The Veteran 
has been informed of this and has not sought to correct it.  
Therefore, the Board finds that VA has no further duty to 
assist the Veteran with regard to obtaining the February 2008 
biopsy report.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under DC 7528, malignant neoplasms of the genitourinary 
system are rated as 100 percent disabling.  38 C.F.R. § 
4.115b.  Following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
if there has been no reoccurrence or metastasis, the 
residuals are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant. 

Renal dysfunction: 

Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension is at least 10 percent disabling under 
Diagnostic Code 7101, 30 percent rating.

Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension is at least 40 percent 
disabling under Diagnostic Code 7101, 60 percent rating.

Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, 100 percent rating.  
38 C.F.R. § 4.115a.


Voiding dysfunction:

The particular voiding condition is to be rated as urine 
leakage, urinary frequency, or obstructed voiding.

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence):

Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, 40 percent rating.

Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 60 
percent rating.

Analysis

The Veteran was granted service connection for status post 
radical prostatectomy residuals and assigned a 20 percent 
disability evaluation, effective January 11, 2005.  In a 
March 2009 rating decision, that disability evaluation was 
increased in stages to 40 percent, effective January 11, 
2005, and 60 percent, effective May 13, 2008.  At his May 13, 
2008, video conference hearing, the Veteran testified that a 
biopsy in February 2008 has shown some malignant neoplasms 
located in his bladder.  As detailed above in the VCAA 
section, those records are not part of the claims folder and 
hearsay medical evidence will not be considered.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77).  Therefore, the record does 
not show a reoccurrence or metastasis of malignant neoplasms 
of the genitourinary system, therefore the residuals are 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.



Prior to May 13, 2008

The Veteran's status post radical prostatectomy residuals are 
currently rated as 40 percent disabling from January 11, 2005 
to May 12, 2008.  To establish higher rating, the Veteran's 
status post radical prostatectomy residuals must cause urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day; or renal dysfunction characterized by constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension is at least 40 percent disabling 
under Diagnostic Code 7101.

In his November 2005 Notice of Disagreement, the Veteran, 
through his representative, stated that he wore absorbent 
materials most of the time and changed these materials at 
least three times a day; he woke six or seven times a night 
to void; and constantly felt the need to void.  This is in 
contrast with the history that the Veteran provided to the VA 
medical examiner two months before in September 2005, when he 
underwent a VA medical examination in conjunction with this 
claim.  At that time, the Veteran reported occasional 
fatigue, urgency with voiding, 2-3 nightly voids, occasional 
use of absorbent pads as a precautionary measure, occasional 
accidental urination in his clothes, and erectile 
dysfunction.  However, the Veteran's later statements 
including his August 2006 VA Form 9, reiterated his 
assertions of more constant use of absorbent materials with 
frequent changes of these materials (5 or 6 times a day) and 
more frequent nightly voiding (6 or 7 times a night).  The 
Veteran has contended that the VA medical examiner 
misunderstood the history he provided.  As those statements 
were made to a VA examiner in conjunction with this claim, 
not in furtherance of medical treatment, the Board finds no 
reason to weigh those statements more heavily that the 
Veteran's subsequent statements.  Thus the evidence is in 
relative equipoise and the benefit of doubt is resolved in 
favor of the Veteran.  

Based on the above, specifically the symptoms of use of 
absorbent materials with frequent changes of these materials 
more than 4 times a day and resolving doubt in the favor of 
the Veteran, the Board finds that the Veteran's status post 
radical prostatectomy residuals met or most nearly 
approximated the criteria for a 60 percent rating under DC 
7528 from January 11, 2005 to May 12, 2008.  38 C.F.R. §§ 
4.115a, 4.115b.  This rating is equal to the highest 
evaluation available for voiding dysfunction associated with 
status post radical prostatectomy residuals.  Higher 
disability evaluations are available for renal dysfunction, 
but the evidence above does not show the Veteran's status 
post radical prostatectomy residuals symptoms as meeting or 
nearly approximating the criteria for an 80 percent rating, 
since the evidence does not indicate the Veteran's status 
post radical prostatectomy residuals are characterized by 
renal dysfunction.  While private medical records of Dr. R.C. 
from June 1996 to January 2005 show a history of 
hypertension, the record does not show renal dysfunction or 
failure as evinced by persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  Accordingly, the 
appeal is granted to the extent that the Veteran's status 
post radical prostatectomy residuals symptoms are found to 
warrant a 60 percent disability evaluation for the period 
before May 13, 2008.

May 13, 2008 and After

The Veteran's status post radical prostatectomy residuals are 
currently rated as 60 percent disabling from May 13, 2008.  
This rating is equal to the highest evaluation available for 
voiding dysfunction associated with status post radical 
prostatectomy residuals.  Higher disability evaluations are 
available for renal dysfunction.  To warrant an 80 percent 
rating, the Veteran's status post radical prostatectomy 
residuals must be characterized by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

In December 2008, the Veteran underwent a VA medical 
examination in conjunction with this claim.  After reviewing 
the claims file and examining the Veteran, that VA examiner 
found that the Veteran's status post radical prostatectomy 
residuals was characterized by urinary symptoms including 
urgency frequent voiding (every 2 to 3 hours), 4 nocturnal 
voids per night, urinary leakage, and required the wearing of 
absorbent materials that must be changed more than 4 times 
per day.  The examiner notes that laboratory results from 
February 2008 show the Veteran's prostate-specific antigen 
(PSA) levels as 4.3.  The Veteran also has symptoms of 
erectile dysfunction, for which he is already separately 
service connected.  The Veteran did not have symptoms of 
hesitancy, difficulty starting stream, weak or intermittent 
stream, dysuria, dribbling, straining to urinate, hematuria, 
urine retention, urethral discharge, renal colic, or 
cardiovascular symptoms.  There was no history or recurrent 
urinary tract infections, obstructed voiding, urinary tract 
stones, renal dysfunction, renal failure, acute nephritis, or 
hydronephrosis.  There was no abdominal or flank tenderness, 
no peroipheral edema, and no residuals of the neoplasm and 
its treatment.  No prostate tissue was found on palpation.  
No weight change was noted.  The examiner diagnosed the 
Veteran with status post prostatectomy with residual urinary 
incontinence and erectile dysfunction.

Based on the above, specifically the symptoms of use of 
absorbent materials with frequent changes of these materials 
more than 4 times a day, the Board finds that the Veteran's 
status post radical prostatectomy residuals met or most 
nearly approximated the criteria for a 60 percent rating 
under DC 7528.  38 C.F.R. §§ 4.115a, 4.115b.  As noted above, 
this rating is equal to the highest evaluation available for 
voiding dysfunction associated with status post radical 
prostatectomy residuals.  As with the earlier time period, 
the evidence above does not show the Veteran's status post 
radical prostatectomy residuals symptoms as meeting or nearly 
approximating the criteria for an 80 percent rating, since 
the evidence does not indicate the Veteran's status post 
radical prostatectomy residuals are characterized by renal 
dysfunction.  Specifically, the record does not show renal 
dysfunction or failure as evinced by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Accordingly, the appeal is denied.

As the disability evaluation for the time period from January 
11, 2005 to May 13, 2008, has been increased to the level of 
disability found after May 13, 2008 (60 percent) and at no 
time during the pendency of the claim have the Veteran's 
status post radical prostatectomy residuals been shown to 
warrant a higher evaluation under the applicable rating 
criteria, it is no longer necessary to stage the ratings.  
Cf. Fenderson, 12 Vet. App. 119 (1999).


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial disability rating of 60 
percent, but no more, for status post radical prostatectomy 
residuals from January 11, 2005, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


